Citation Nr: 1628177	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  11-33 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic pulmonary condition, to include as due to conceded in-service asbestos exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1964 to June 1966, as well as additional periods of active duty for training (ACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran was afforded a Travel Board hearing in June 2015.  A transcript of the testimony offered at this hearing has been associated with the record.

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this case in August 2015 in order provide the Veteran a VA examination to evaluate his chronic pulmonary condition.  The record reflects that, following the remand, VA attempted to reach the Veteran to inquire as to his limited availability to undergo an examination.  However, it does not appear that an examination was actually scheduled.  Assuming one was scheduled, there is no indication the Veteran was notified of the date, time and location.  There has not been substantial compliance with the Board's remand directives, and a remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  

According to a September 2015 report of general information, VA attempted to call the Veteran on two separate occasions to schedule an examination, but he could not be reached.  Subsequently, VA mailed the Veteran a letter dated September 2015 asking him to respond with his availability because he had previously indicated he needed more time.  A subsequent compensation and pension exam inquiry report printed in October 2015 indicates the Veteran's examination dated September 2015 was cancelled.  The only explanation provided was: "Veteran refused exam."  It is unclear whether this statement reflects that the Veteran himself cancelled the examination, or if the request for examination was cancelled because the Veteran did not respond confirming his availability.  

While VA has a duty to notify and assist Veterans in their claims for service connection, Veterans in turn are obligated to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

In a brief submitted in June 2016, the Veteran's representative refutes that the Veteran cancelled his examination.  Instead, the Veteran asserts he was never notified of the date, time, and location of his examination, and that he is willing to undergo a VA examination.  

Under the circumstances, the Veteran has demonstrated good cause for his failure to report to a VA examination.  There is no indication of record that an examination was ever scheduled for a specific date, time, and location, or that notice was provided to the Veteran of the same.  While the Board recognizes that the Veteran's availability was limited, and efforts to reach him to clarify his schedule were not successful, he should have been afforded the benefit of the doubt that he would attend an examination if sufficient notice was provided.  An examination should have been scheduled in accordance with the Board's remand directives, and the Veteran and his representative should have been notified accordingly.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to evaluate his chronic pulmonary condition.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's chronic pulmonary condition had its clinical onset during active service or is related to any in-service disease, event, or injury, to include conceded in-service asbestos exposure.

The examiner is also asked to comment on whether a CT scan is medically necessary to address the above issue and if so, to conduct such test.  See August 2014 Veteran Statement (stating "X-ray pictures do not show a good indication of asbestos fibers.  I have not had a CTSCAN"). 

The examiner must provide a thorough rationale for his or her conclusion. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  If the Veteran does not report for a scheduled examination, obtain a copy of the letter from the Veterans Health Administration informing the Veteran of the date, time and location of the scheduled examination and associate it with VBMS.

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




